ORDER

This Court having considered the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this 17th day of October, 2012;
ORDERED, by the Court of Appeals of Maryland, that Carren Susan Oler be, and she hereby is, indefinitely suspended by consent from the practice of law in the State of Maryland, effective immediately, and it is further;
*52ORDERED, that the Clerk of this Court shall strike the name of Carren Susan Oler from the register of attorneys in this Court, and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State pursuant to Maryland Rule 16 — 772(d).